Citation Nr: 0015645	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral foot 
disability, to include broken arches.


REPRESENTATION

Appellant represented by:	James W. Deremo, American 
Coalition for Family Assistance, Agent


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO), which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
hearing loss is not plausible.  

2.  The veteran's claim for service connection for bilateral 
foot disability, to include broken arches, is not plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for bilateral 
foot disability, to include broken arches, is not well-
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred 
bilateral hearing loss while in the service, caused by his 
duties as a gunner's mate.  He said that he was regularly 
exposed to loud noises and that he was not provided ear 
protection to use when he was in combat.  He also asserts 
that he injured the arches of his feet when his ship was 
torpedoed in the English Channel.  He asserts that he was 
thrown in the air by the concussion and landed hard on his 
feet.  It is noted on the veteran's behalf that while his 
discharge does not show any combat awards or decorations, the 
fact that some of his service medical records were noted to 
be destroyed by enemy action demonstrates his involvement in 
combat.  As the veteran continues to suffer from these 
disabilities, a favorable determination is requested.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or injury resulting in disability 
was either incurred in or aggravated by such service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1999).

VA regulations provide that in the case of any veteran who 
was engaged in combat with the enemy in active service during 
a period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999); see 
generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  The 
effect of this law is that service connection will not be 
precluded for residual disability for combat veterans simply 
because of the absence of a notation of a claimed injury or 
disease in the official service records.  However, the law 
does not create a presumption of service connection for a 
disability, and service connection for a disability remains a 
question which must be decided based on all the evidence in 
the individual case.  See Smith v. Derwinski, 2 Vet. App. 137 
(1992).

The threshold issue is whether the veteran has presented 
well-grounded claims for service connection for the claimed 
disabilities.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for a claim for 
direct service connection to be well-grounded.  Initially, 
there must be competent (i.e. medical) evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

The veteran's honorable discharge certificate and notice of 
separation indicate that his MOS was gunner's mate 2C.  
Neither form indicates that the veteran was or was not in 
combat.  His service medical records include a May 1944 
notation that his health record was lost due to enemy action.  
Service medical records dated in September 1945 document that 
the veteran incurred laceration wounds to the head when hit 
by a falling ammunition case.  These records do not indicate 
damage to the veteran's ears or hearing.  The report of the 
veteran's November 1945 separation medical examination 
provides that his hearing was normal, bilaterally.  It was 
noted that the veteran's right ear drum was scarred and 
retracted.  

A December 1945 VA rating decision granted the veteran 
service connection for right ear drum, scarred and retracted, 
hearing normal.  The assigned evaluation was noncompensable, 
effective November 1945.  

According to the report of a December 1946 VA examination, 
the veteran provided a history of fungus infection of the 
ears and complained of some impairment of hearing at times.  
On physical examination, the veteran's right "M.T." was 
scarred and retracted, with the left slightly retracted.  An 
audiogram chart was provided but the results were not 
interpreted or reduced to a final impression or diagnosis.  

During a January 1960 VA examination, the veteran complained 
that his feet bothered him and said it was necessary to wear 
double arch supports.  He reported he had sustained injury to 
his feet in 1944.  He also provided that in the summer of 
1943 his ear drums were punctured while firing a 3-inch 50, 
and that he experienced difficulty hearing.  During the 
neuropsychiatric portion of the examination, the veteran 
reported that the arches of his feet had been broken when his 
ship was torpedoed.  No pertinent diagnoses were noted.  

In response to a May 1960 VA Form 3101, Request for 
Information, seeking additional service medical records, it 
was provided that the veteran's service medical records dated 
prior to May 5, 1944 had been lost due to enemy action.

During a February 1998 VA PTSD examination, the veteran 
reported several stressful events during service, including 
having been on a ship when it was torpedoed.  An Axis I 
diagnosis of PTSD, chronic, mild was provided.  During a 
February 1998 VA orthopedic examination, the veteran 
complained that the arches of each foot and the first MTP 
joints of each foot hurt after walking about 8 city blocks.  
It was noted that the veteran wore orthotic devices to help 
pad the balls and heels of each foot as well as support the 
endstep of each foot as he had done for the past several 
years.  The report also notes that on physical examination 
the veteran was somewhat hard of hearing.  The pertinent 
assessment was hallux valgus deformity, asymmetric, 32 
degrees on left foot, 20 degrees right foot at MTP joints 
respectively.  

I.  Entitlement to service connection for bilateral hearing 
loss.

Based on a thorough review of the record, the Board notes 
that the veteran's complete service medical records are not 
available.  In such cases, alternate sources of documentation 
of inservice events are for consideration, to include 
attestations of service comrades or family members as to 
pertinent observations or knowledge.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  In this case, the available service 
medical records are negative for complaints, findings, 
symptoms, or diagnoses of hearing loss, and no alternate 
evidentiary source has documented hearing ability in service 
to the contrary.  Although his post-service medical records 
include complaints of hearing loss, they are negative for any 
current clinical finding or diagnosis of hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385 (1999).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board's perusal of the record in this case shows no claim 
of or proof of present hearing loss disability.  

As there is no medical evidence that the veteran currently 
suffers from hearing loss disability for VA purposes, the 
Board finds that the veteran has not submitted evidence of a 
well-grounded claim, and therefore this claim is denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board recognizes the veteran's assertion that he 
experienced combat, during which he was exposed to acoustic 
trauma.  As there is no evidence of current hearing loss 
disability for VA purposes, the Board concludes that even if 
acoustic trauma in combat in service is conceded, the outcome 
of the case remains unchanged.  See 38 U.S.C.A. § 1154(b).

Finally, the Board acknowledges that in correspondence 
received in September 1997, it was asserted that the veteran 
was unable to afford a private audiologic examination.  It 
was requested that VA provide a current audiologic 
examination, in order to determine the severity and nature of 
any current hearing loss.  Notwithstanding this request, 
since the veteran's claim is not well-grounded VA is under no 
duty to provide a VA examination.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159 (1999).


II.  Entitlement to service connection for bilateral foot 
disability, to include broken arches.

As a preliminary issue, and regarding whether the veteran was 
involved in combat, the Board notes that an April 1998 rating 
decision granting service connection for PTSD found that the 
veteran had described multiple stressful events that were 
consistent with his service.  A review of the evidence of 
record reveals that these reported incidents were combat 
related, and include being onboard a ship that was torpedoed.  
Assuming arguendo that the veteran injured his feet during 
combat while on active duty, the Board nevertheless finds 
that he has failed to submit a well-grounded claim for 
service connection for a bilateral foot disability, to 
include broken arches. 

First, the evidence is negative for current diagnosis of 
bilateral broken arches.  As noted above, the Court has held 
that in the absence of proof of a present disability, there 
can be no valid claim.  Brammer, 3 Vet. App. at 225.  As 
there is no medical evidence that the veteran currently 
suffers from bilateral broken arches, or residuals thereof, 
the Board finds that the veteran has not submitted evidence 
of a well-grounded claim for broken arches and therefore this 
claim is denied.  Sabonis, 6 Vet. App. at 430.

The current evidence of record does include post-service 
diagnosis of bilateral hallux valgus.  Even assuming arguendo 
that the veteran injured his feet during a torpedo attack, 
see 38 U.S.C.A. § 1154(b), the Board has found no medical 
evidence linking any such injuries to the veteran's current 
bilateral hallux valgus.  Ideally, such an opinion would be 
based on a review of the record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In fact, post-service medical records 
show that the veteran's first foot complaints were not made 
until 1960, and that bilateral hallux valgus was not 
demonstrated until decades after service.  The post-service 
medical records do not provide evidence of a nexus between 
the veteran's post-service complaints, including his 
currently diagnosed bilateral hallux valgus, and his active 
service, or to any injuries incurred while on active duty, 
whether or not in combat.

Regardless, the veteran now maintains that he has a current 
bilateral foot disability as a result of injuries incurred 
during combat while on active duty.  However, while the 
veteran is competent to describe his observations, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
statement of etiology.  Espiritu, 2 Vet. App. at 492.  
Accordingly, the veteran's own assertions do not constitute 
the required medical evidence of a nexus to make his claim 
well-grounded. 

In light of the above, the Board concludes that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for bilateral foot disability, to include broken 
arches. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim for service connection for 
bilateral hearing loss not having been received, the appeal 
is denied. 

Evidence of a well-grounded claim for service connection for 
bilateral foot disability, to include broken arches, not 
having been received, the appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

